Order unanimously modified by deleting from items 1, 5, 6, 7 and 8 of the notice of examination the words “fradulently and unlawfully ” and “ unlawful reasons ” and by directing that books and papers relevant to the subject of examination are to be produced pursuant to section 296 of the Civil Practice Act instead of in accordance with Beeber v. Empire Power Go. (260 App. Div. 68, and cases there cited) and, as so modified, affirmed, without costs. The date for the examination to proceed shall be fixed in the order. Settle order on notice. Present — Peck, P, J., Cohn, Callahan, Van Voorhis and Heffernan, JJ.